Concurring Opinion.
Marr, J.
I do not think it was the intention of the legislature to «empower the University of Louisiana to confer the degree of Bachelor at Law or Doctor of Medicine on any other persons than such as had been students and had graduated in the Departments of Law and Medicine respectively.
Universities consist of colleges and departments ; and I know of no university which confers the first degree, whether Bachelor of Arts, Bachelor at Law, or Doctor of Medicine, on any other than the students *103who have graduated in the academical department, or the law department, or the department of medicine, under its jurisdiction, except the University of London, founded in 1836, which has no schools, or colleges, or halls of its own, or subject to its jurisdiction; and which admits to its degrees such as can pass the rigid examinations which it prescribes, without respect to the schools or colleges in which they may have pursued their studies.
The Act of 1855, Relative to Attorneys, page 121, requires this court to grant license to practice law to graduates of the law department of ■the University of Louisiana ; and this phraseology: “ Graduates of the Law Department,” is used in- all subsequent acts on the same subject.
The Act of 1855, relative to the. University of Louisiana, page 420, ■section nine, authorizes the administrators to confer, under their common seal, on any person whom they may think worthy, “all literary honors and degrees known and usually granted by any university or ■college,” etc.
This evidently empowers the administrators to confer the honorary degrees, which are not dependent on examination, and are complimentary merely.
The next clause of this section provides that the degree of Baehelor ■at Law and Doctor of Medicine, granted by the administrators, shall authorize the person to practice law, physic, and surgery in this State.
.We must refer to othér parts of the statute, to ascertain who may be admitted to these primary degrees, Bachelor at Law, and Doctor of Medicine; and we And that the examination of candidates for these degrees is under the exclusive control of the faculties of law and medi■cine, respectively. Section 18, page 421.
I conclude, therefore, that the administrators have no authority to .■grant these primary degrees to any other than students who have passed their examination satisfactorily in the one or the other of the departments; and that the latter clause of section nine refers to and means ■“ graduates ” in the law department, -and “ graduates ” in the department of medicine; and that the legislature, when in acts relative to attorneys it uses the words “graduates of the law department,” does not mean to extend the rights and privileges which it grants to such ■“ graduates ” to persons not “ graduates ” of that department, upon whom the administrators may have chosen to confer honors and degrees.
In my opinion the power of graduation in law or medicine belongs to the faculty of law or of medicine exclusively; and that neither the •administrators nor the judicial tribunals can, lawfully, nor do I think they ■should have power to control the faculties of th'ese departments in the •exercise of this discretion, which is wisely granted to them by section ■eighteen of the act of 1855, section 1368, of the Revised Statutes ; and *104■which is in accordance with the practice of universities in the United States and elsewhere.
I think article eighty-four of the Constitution, which requires, for eligibility to the judgeship of the district court that the person shall have practiced law two years, means that he shall have practiced in virtue of lawful authority, a license granted in conformity to the laws of the State.
It is to be regretted that the students, including defendant, who were refused graduation by the faculty of the law department of the-university, if they felt aggrieved, and believed themselves qualified to practice law, did not present themselves for examination to the examining committee appointed by this court. If they had succeeded before-that committee they would have been licensed by the court, and would thus have obtained all the substantial benefits of graduation in the law department of the university.
I concur in the decree pronounced by the Chief Justice.